Citation Nr: 1424791	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to February 1972, and January 2004 to June 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran initially requested a travel board hearing, but in May 2014, his representative confirmed that the Veteran was withdrawing that request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected hearing loss disability in December 2009.  In its May 2014 informal hearing presentation, the Veteran's representative essentially contended that the Veteran's last examination was not adequate to accurately assess the Veteran's current level of severity.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, on remand the Veteran should be provided an updated examination to determine the current severity of his hearing loss disability. 

Additionally, any outstanding pertinent medical records should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain any outstanding treatment records.  All efforts to locate additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner must also indicate whether the test results obtained are deemed reliable.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss disability decreases his ability to communicate effectively with other people.  A detailed explanation of any opinions reached should be provided.  

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



